Citation Nr: 0303201	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
April 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim seeking 
entitlement to service connection for a bilateral knee 
disability. 


FINDING OF FACT

There is no competent medical evidence of a diagnosis of a 
bilateral knee disorder that is related to the veteran's 
military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in May 
1989 at an aid station for pain radiating from his upper left 
gluteus to his patella for 2 months.  Assessment was rule-out 
sciatica or muscle strain.  When the veteran was referred to 
a hospital, the assessment was chronic backache due to 
degenerative joint disease.  The veteran was seen in March 
1992 complaining of knee pain for one and a half months.  He 
gave no history of injury.  No swelling, point tenderness, or 
laxity was noted.  Assessment was rule out mild cruciate 
ligament injury.  He was seen in May 1993.  He stated that 
for the past year, he had left leg pain described as a pain 
in the left knee.  The pain in the knee was worse after 
running.  The examiner's impression was moderate spondylosis.  

On a July 1993 report of medical history form, the veteran 
reported that he had knee problems.  At a July 1993 
examination, the examiner reported that the veteran's lower 
extremities were normal.  The veteran complained of right leg 
pain in March 1995.  The veteran reported that his leg felt 
like it would give out when he was walking.  Assessment was 
low back pain, and herniated nucleus pulposus history.  On 
his report of medical history form from July 1995, the 
veteran reported that he did not have a trick knee.  On his 
medical evaluation board examination from July 1995, the 
veteran's lower extremities were described as normal.  

The veteran underwent a VA examination in December 1995 while 
still in service.  He had full range of motion of all joints 
in the body except the back.  

VA Medical Center treatment records were submitted from 1996 
and 1997.  Records from January and February 1997 show that 
the veteran was seen for knee and back pain.  The veteran 
complained of arthritis, and under assessment, arthritis was 
written.  No obvious deformity of the knees was noted.  A 
knee x-ray was ordered.

At the veteran's March 1997 RO hearing, he stated that he 
went to Fort Hood in 1989 to see an orthopedist, and was told 
that the arthritis in his spine caused his knees to hurt.  He 
testified that the Temple VA Medical Center had him doing at-
home physical therapy.  He testified that he had had x-rays 
done of his legs.  

The veteran underwent a VA examination for his knees in May 
1997.  The veteran ambulated well into the room without use 
of a mechanical aid.  About 5 years earlier, he began to 
experience bilateral knee pain which did not allow him to 
stand for a prolonged period of time.  The pain came and went 
at will.  He stated that he was no longer able to do his job 
because of the severe knee pain.  No swelling or deformities 
of the knees were seen.  There was no obvious impairment of 
the knees noted.  X-rays of the knees showed normal knees.  
Under diagnosis, the examiner wrote fibromyalgia.  

VA Medical Center treatment records from 1999 to 2002 do not 
show treatment for the veteran's knees.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the January 1997 Statement 
of the Case as well as the March 1998 and September 2002 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In January 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded VA examinations to determine whether he had a 
bilateral knee disability.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West Supp. 2002).  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).

The evidence does not show that the veteran has a current 
bilateral knee disorder.  Although post-service VA medical 
records show that the veteran was seen for knee pain in 
January 1997 with an assessment provided of arthritis, at the 
veteran's May 1997 VA examination, the examiner specifically 
indicated that there was no obvious impairment of the knees, 
and that x-rays showed normal knees.  The only diagnosis 
provided was that of fibromyalgia for which the examiner did 
not indicate an etiology.  Also, recent VA Medical Center 
treatment records from 1999 to 2002 do not show any treatment 
for the veteran's knees.  

The Board notes further that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The Board notes that although an 
assessment was provided of arthritis in January 1997, this 
assessment was apparently made without review of x-rays (an 
x-ray was only ordered, not reviewed).  Further, it appears 
to have been made only on the veteran's history.  The veteran 
clearly related to the examiner that he had arthritis prior 
to the examination as that disorder appears on the problem 
list, and he apparently related to the examiner that he had 
arthralgia of the back and knees.  The examination part of 
the report also indicates that there was no obvious deformity 
of the knees and that the veteran's gait was normal.  In 
fact, no abnormal knee findings were reported on examination.  
Essentially the "arthritis" diagnosis contained in this 
progress note is not supported by the negative findings 
relating to the knees on examination and clearly, it was not 
based on x-ray evidence. 

Equally as significant is the fact that on subsequent VA 
examination in May 1997 no actual knee pathology was observed 
or diagnosed.  X-rays at that time showed normal knees, and 
examination showed no obvious impairment of the knees.  
Without evidence of a diagnosed knee disability, the 
veteran's claim must be denied.  Although the examiner did 
diagnose fibromyalgia, the veteran has not claimed service 
connection for this disorder, and more importantly, the 
examiner did not relate such a diagnosis to the veteran's 
military service.  To the extent this could be considered a 
diagnosis of a disorder that may include the veteran's knee 
pain, the Board notes that although the veteran was seen for 
pain in his legs (including his knees) in service, most of 
the examiners attributed that leg pain either to a back 
disorder or were not specific about what type of knee 
disorder accounted for the veteran's complaints.  As noted 
above, the inservice assessments included rule-out sciatica 
or muscle strain; moderate spondylosis; and low back pain and 
herniated nucleus pulposus history.  Only in March 1992 did 
the examiner indicate that mild cruciate ligament injury was 
to be ruled out.  Further, on the veteran's two examinations 
nearest in time to when he left service, no knee disorder was 
noted.  Examinations in July 1995 and in December 1995 were 
negative for knee pathology.  Finally, no examiner has 
related a current bilateral knee disorder to the veteran's 
military service.   

Although the veteran claims that he suffers from a bilateral 
knee disability, he is not a medical professional who can 
make such determinations.  The veteran is competent to 
describe symptoms he had during service, but as a lay person, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a bilateral knee 
disability must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

